DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on May 27, 2022 is acknowledged. Claims 20-22, 25-27, 33-39 and 41 remain pending. Applicant amended claims 20, 34 and 38. 
	The objections and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Response to Arguments
Applicant's argument with respect to the patentability of the pending claims has been fully considered but it is not persuasive. 
Applicant argues that the amended claims are patentable over the disclosure of Rudd et al. because the Nafion® reagent taught by Rudd et al. is not a proton-containing reagent that transfers a proton as recited in the claims. The basis of the argument is that Börnsen allegedly discloses that the Nafion® reagent taught by Rudd et al. is not a proton-containing reagent. The argument is not persuasive because the disclosure of Börnsen actually supports the examiner’s position that the Nafion® reagent taught by Rudd et al. is a proton-containing reagent that donates a proton. Specifically, Börnsen discloses that the Nafion® reagent, in its regenerated (i.e. normal) state, is saturated with protons (i.e. it contains protons). In addition, when the Nafion® reagent is put into an alkali metal salt solution (e.g. a potassium chloride solution), the Nafion® reagent exchanges its protons for cations (potassium) (i.e. the Nafion® reagent donates its protons to the solution). Consequently, Börnsen supports the examiner’s position that the Nafion® reagent taught by Rudd et al. is a proton-containing reagent that donates a proton, contrary to Applicant’s assertion. For the foregoing reason, Applicant’s argument that the claims are patentable over the disclosure of Rudd et al. is not persuasive, and the claims remain anticipated by Rudd et al.    
Priority
As indicated in the previous Office action, prior-filed applications 61/806/636, 61/975,275, 61/674,980, 13/832,905, 13/948,423 and 15/435,733 do not disclose an acidic reagent comprising a polymeric acid, which is subject matter recited in all of the pending claims. Consequently, the instant application is not afforded benefit to the above-mentioned applications. 
Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35, the limitation “further” should be deleted. It is evident that sodium thiosulfate pentahydrate IS the hydrate referred to in claim 34. Appropriate correction is required.
Double Patenting
Claims 38, 39 and 41 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 34, 34 and 35, respectively. When two claims in an application are duplicates, or they are so close in content that they encompass the same subject matter despite slight differences in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The scope of claims 38, 39 and 41 is identical to the scope of claims 34, 34 and 35, respectively. The limitations hydrated salt and hydrate are synonymous (i.e. hydrated salt is also called a hydrate). Consequently, claims 34 and 38 are identical in scope. With respect to claims 34 and 39, while claim 34 does not explicitly recite that the hydrate is a solid, based on the example(s) disclosed in the specification, it is a solid. With respect to claims 35 and 41, the identical nature of the claims is evident. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 25-27, 33, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudd et al. (US 2011/0020941 A1). 
With respect to claim 20, Rudd et al. disclose a swipe1 for facilitating analysis of an analyte via mass spectrometry, the swipe comprising (see [0163]): 
a substrate (membrane) configured to collect a sample for analysis2 (see [0163]); and
a proton-containing acidic reagent (Nafion®) associated with the substrate, the reagent configured to react with the analyte by donating a proton to the analyte, if the analyte is present in the sample, so as to generate a higher vapor pressure analog of the analyte3,
wherein the reagent comprises a polymeric acid (the reagent is Nafion®). 
1Absent the claims further limiting the nature of the claimed “swipe”, the membrane disclosed by Rudd et al. is fully within the scope of the claimed “swipe”. The membrane is used to clean samples (see [0163]), and thus used to collect a portion of the sample via adsorption/absorption.
2The limitation merely conveys ability. Because the claimed invention is directed to a product, the patentability of the invention is based on the product itself, not its intended use. While the Rudd et al. substrate must be capable of collecting a sample, Rudd et al. need not disclose the use of the Nafion® membrane to collect a sample for analysis to anticipate the claim. 
3The limitation merely conveys ability. Nafion®, due to its proton-donating ability, is configured to donate a proton to a proton-receptive analyte so as to generate a higher vapor pressure analog of said analyte, provided that such analyte is in contact with the Rudd et al. substrate.       
With respect to claims 21, 22, 25-27 and 33, the acidic reagent is a membrane made of Nafion®, meaning the acidic reagent is a solid, hydrated, polymeric, sulfonate-containing, organic acid having a pKa of less than 2.5.  
With respect to claims 36 and 37, because the acidic reagent is Nafion®, the acidic reagent is reactive with (i.e. donates a proton to) the ionic components recited in claim 37.  
Allowable Subject Matter
Claims 34 and 35 are objected to, but they would be allowable if they are rewritten to overcome the applicable objection set forth in this Office action and if are rewritten as independent claims including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Rudd et al. disclose a swipe comprising Nafion®, as discussed above. However, Rudd et al. do not disclose or suggest that the swipe further comprises a thermally labile hydrate, as recited in claims 34 and 35. Moreover, based on the disclosure of Rudd et al., there is no motivation to modify the Rudd et al. swipe to arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796